                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 1 of 6 Page ID #:116


                                        1   CHARLES PARKIN, City Attorney
                                            KYLE R. BEVAN, Deputy City Attorney
                                        2   State Bar No. 294877
                                            411 W. Ocean Boulevard, 9th Floor
                                        3   Long Beach, California 90802-4664
                                            Telephone: (562) 570-2200
                                        4   Facsimile: (562) 436-1579
                                        5   Attorneys for Defendant
                                            CITY OF LONG BEACH
                                        6
                                        7
                                                                  UNITED STATES DISTRICT COURT
                                        8
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                        9
                                      10    REYNALDO G. GUTIERREZ, on behalf                   Case No: 2:19-cv-09941-DMG-E
                                            of himself and all other similarly situated,
                                      11                                                       (State Case No.: 19STCV37571)
                                                                Plaintiffs,
                                      12                                                       Honorable Dolly M. Gee
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor




                                                  vs.
 CHARLES PARKIN, City Attorney




                                                                                               JOINT RULE 26(f) SCHEDULING
   Long Beach, CA 90802-4664




                                      13
                                            CITY OF LONG BEACH; Does 1-50,                     CONFERENCE REPORT
                                      14    inclusive,
                                                                                               Complaint Filed: October 22, 2019
                                      15                        Defendants.                    Trial Date:      TBD
                                      16
                                      17          TO THE HONORABLE COURT
                                      18          COMES NOW ALL THE PARTIES JOINTLY AND STATE AS FOLLOWS:
                                      19          On October 22, 2019, a civil action was filed in the Superior Court of
                                      20    California in and for the County of Los Angeles entitled REYNALDO G.
                                      21    GUTIERREZ, on behalf of himself and all other similarly situated, Plaintiffs, vs.
                                      22    CITY OF LONG BEACH, and DOES 1 through 10, inclusive, (Defendants, Case
                                      23    No. 19STCV37571) (“State Action”).
                                      24          Defendant, CITY OF LONG BEACH, a municipal corporation, is represented
                                      25    by Kyle R. Bevan, Deputy City Attorney for the City of Long Beach, located at 411
                                      26    W. Ocean Boulevard, 9th Floor, California 90802.
                                      27          The parties participated in the meeting required by Fed.R.Civ.P 26(f) on July
                                      28    10, 2020.
                                                                                           1
                                                     JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 2 of 6 Page ID #:117


                                        1         The initial scheduling conference in this matter is scheduled for August 7,
                                        2   2020, in the above-referenced Court.
                                        3         The parties herewith submit a Joint Rule 26(f) Scheduling Conference Report
                                        4   in compliance with Fed.R.Civ.P. 26(f) and the Court’s Scheduling Conference Order
                                        5   (Dkt. 23).
                                        6         Pursuant to the Court’s Order, the parties address the following matters:
                                        7         1.     Initial Disclosures, Preservation of Discoverable Information and
                                        8                Discovery Plan
                                        9         Defendants have made initial disclosures of 73 pages of documents, mostly
                                      10    from the City’s Code Enforcement Department. Plaintiff will produce by snail mail
                                      11    all documents covered within the ambit of FRCP 26(a) by August 7, 2020.
                                      12          2.     Proposed Schedule of Law and Motion Matters and Proposed
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                                         Dispositive Motion Cut-off Dates
   Long Beach, CA 90802-4664




                                      13
                                      14          The parties jointly request the following dates:
                                      15          Last day to file motions to amend pleadings or add parties: 11/06/20
                                      16          Last day to file class certification motions: 09/11/20
                                      17                 Oppositions due no later than: 09/25/20
                                      18                 Reply briefs due no later than: 10/02/20
                                      19          Non-expert discovery cut-off (incl. hearing motions): 02/03/21
                                      20          Last day to file dispositive motions: 02/23/21
                                      21          3.     Statement of Efforts to Settle/Resolve the Case
                                      22          The parties have not yet engaged in any settlement efforts.
                                      23          4.     Estimated Length of Trial and Proposed FPTC Date
                                      24          The parties estimate trial can be completed with eight hours per side,
                                      25    excluding jury selection, opening statements, and closing arguments.
                                      26          5.     Parties Likely to be Added
                                      27          Plaintiff does not anticipate adding any parties.
                                      28
                                                                                       2
                                                       JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 3 of 6 Page ID #:118


                                        1         6.     Trial by Jury or to the Court
                                        2         The parties request a trial by jury.
                                        3         7.     Other Issues Affecting the Status or Management of the Case
                                        4         None anticipated at this time.
                                        5         8.     Severance, Bifurcation or Ordering Proof
                                        6         The parties do not anticipate requesting bifurcation.
                                        7
                                        8                   ADDITIONAL INFORMATION ABOUT THIS CASE
                                        9
                                      10          9.     Short Synopsis of the Principal Issues of the Case
                                      11                 Plaintiff’s Statement of Principal Issues:
                                      12          Plaintiff owns a commercial property located at 2380 Santa Fe Ave., Long
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                            Beach, California. In September 2017, Plaintiff’s tenant notified Plaintiff that he had
   Long Beach, CA 90802-4664




                                      13
                                      14    received several building-related citations for violating the Long Beach Municipal
                                      15    Code. After receiving the citations, Plaintiff took efforts to remedy the violations
                                      16    and requested a walk-through with a city inspector, which was unhelpful. Plaintiff
                                      17    engaged in a letter writing campaign with the City regarding citations and permits.
                                      18    Plaintiff later learned the City placed a tax lien of $5,132.62 on his property.
                                      19    Plaintiff also faced criminal consequences stemming from his code violations, but
                                      20    the case against him was eventually dismissed.
                                      21          Plaintiff brings forth an Eighth Amendment claim arising under the excessive
                                      22    fines clause. The lien on his property is a fine or punishment and it is excessive.
                                      23                 Defendant’s Statement of Principal Issues:
                                      24          City employees conducted an initial inspection of Plaintiff’s commercial
                                      25    property on September 14, 2017 and found several Municipal Code violations.
                                      26    Specifically, Plaintiff’s property had issues with: weeds, trash, debris, and dead
                                      27    vegetation; construction material, office chairs, concrete, and other materials;
                                      28    improperly stored trash cans; rusty gates; and unpermitted signs.
                                                                                         3
                                                       JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 4 of 6 Page ID #:119


                                        1         The City sent a warning notice to Cecilia and Jason Gutierrez in Palos Verdes
                                        2   Estates via regular and certified mail on September 18, 2017. On October 17, 2017,
                                        3   a City employee, Brent Albanese, met with the owner of the restaurant operating at
                                        4   Plaintiff’s property, Rafel Alvarado. Rafel told Albanese that the property owner,
                                        5   Cecilia Gutierrez, gave Rafel the letter and directed him to correct the violations.
                                        6   Albanese and Rafel walked the property together and Albanese explained the
                                        7   violations that needed to be corrected. Rafel had the letter from the City in his hand.
                                        8   Rafel told Albanese that he would correct the violations before October 23, 2017.
                                        9   Albanese called Cecilia Gutierrez and left her a voicemail, but Rafel told Albanese
                                      10    that Gutierrez may not call back because she went to the Philippines.
                                      11          The various Municipal Code violations went unaddressed. The City issued a
                                      12    first citation on October 23, 2017, a second citation on November 27, 2017, a third
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                            citation on January 4, 2018, a fourth citation on January 11, 2018, and a fifth
   Long Beach, CA 90802-4664




                                      13
                                      14    citation on February 13, 2018. The City referred the matter to the City Prosecutor’s
                                      15    Office on or about March 14, 2018. At some point, the City became aware that
                                      16    Plaintiff was the owner of the property. Albanese called Plaintiff Rey Gutierrez to
                                      17    schedule a time to meet at the property and discuss the violations. Albanese
                                      18    attempted to meet Plaintiff on April 3, 2018 between 1:30 p.m. and 2:30 p.m., but
                                      19    Plaintiff did not attend the meeting. The County subsequently recorded a tax lien.
                                      20          10.    Statement whether Pleadings are Likely to be Amended
                                      21          The pleadings are unlikely to be amended.
                                      22          11.    Statements as to Issues Which Any Party Believes May be
                                      23                 Determined by Motion
                                      24                 Plaintiff:
                                      25          Plaintiff anticipates class certification may be determined by motion.
                                      26                 Defendant:
                                      27          Defendant anticipates summary judgment may be granted by motion.
                                      28
                                                                                        4
                                                     JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 5 of 6 Page ID #:120


                                        1         12.    Alternative Dispute Resolution (ADR) Procedures
                                        2         The parties have obtained the consent of Richard Copeland of Conflict
                                        3   Solution Services to serve as a mediator on this case. Mr. Copeland appears on the
                                        4   Court’s list of Panel Mediators (option #2).
                                        5
                                        6         Attached is Exhibit A, the Schedule of Pretrial and Trial Dates Worksheet as
                                        7   required by the Court.
                                        8
                                        9
                                      10    ///
                                      11     DATED: July 13, 2020
                                      12                                              CHARLES PARKIN, City Attorney
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13
                                      14                                              By: /s/ Kyle R. Bevan
                                      15                                                   KYLE R. BEVAN
                                                                                           Deputy City Attorney
                                      16                                              Attorneys for Defendant
                                      17                                              CITY OF LONG BEACH

                                      18
                                      19
                                             DATED: July 13, 2020

                                      20
                                      21
                                      22                                              By: /s/ Reynaldo G. Gutierrez
                                                                                          REYNALDO G. GUTIERREZ
                                      23                                                  Pro Per
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                       5
                                                    JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
                                      Case 2:19-cv-09941-DMG-E Document 24 Filed 07/13/20 Page 6 of 6 Page ID #:121


                                        1                                      PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA                 )
                                                                                )    ss
                                        3   COUNTY OF LOS ANGELES               )
                                        4   I am employed in the County of Los Angeles, State of California. I am over the age of
                                            eighteen and I am not a party to the within entitled action. My business address is 411 W.
                                        5   Ocean Boulevard, 9th Floor, Long Beach, California 90802.
                                        6   On July 13, 2020, I served the within:
                                        7               JOINT RULE 26(F) SCHEDULING CONFERENCE REPORT
                                        8   on all interested parties in said action, by placing a true copy and/or original thereof
                                            enclosed in sealed envelopes address as follows:
                                        9
                                             Reynaldo G. Gutierrez, Pro Se
                                      10     2330 Santa Fe Ave.
                                             Long Beach, CA 90810
                                      11     Telephone: (562) 400-0922
                                             Email: reycrown1946@yahoo.com
                                      12
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney




                                                  BY MAIL: I am “readily familiar” with the firm’s practice of collection and
   Long Beach, CA 90802-4664




                                      13           processing of correspondence for mailing. Under that practice it would be
                                                   deposited with the U.S. postal service on that same day with postage thereon fully
                                      14           prepaid at Long Beach, California in the ordinary course of business. I am aware
                                                   that on motion of the party served, service is presumed invalid if postal cancellation
                                      15           date or postage meter date is more than one day after date of deposit for mailing in
                                                   affidavit.
                                      16
                                                  BY ELECTRONIC MAIL: In addition to the above service by mail, hand
                                      17           delivery, or UPS, I caused said document(s) to be transmitted by scanning the
                                                   document into a PDF or comparable electronic format and sent that document by
                                      18           email transmission.
                                      19    Executed on July 13, 2020, at Long Beach, California.
                                      20          (Federal) I declare that I am employed in the office of a member of the bar of
                                                   this court at whose direction the service was made.
                                      21
                                      22
                                      23
                                                                                                              Monica Caro
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                            6
                                                     JOINT RULE 26(f) SCHEDULING CONFERENCE REPORT
